IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20474
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESSIE AGUILAR ESPINOZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-832-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jessie Aguilar Espinoza appeals from a guilty-plea

conviction for one count of mailing threatening communications in

violation of 18 U.S.C. § 876.   Espinoza argues that specific

intent is an element of an offense under 18 U.S.C. § 876 that

must be alleged in the indictment.   Espinoza concedes that his

argument is foreclosed by this circuit’s law but seeks to

preserve the issue for Supreme Court review.   In United States

v. DeShazo, 565 F.2d 893, 894-95 (5th Cir. 1978), this court held

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.   02-20474
                                 -2-

that an offense pursuant to 18 U.S.C. § 876 was a general intent

crime.   Accordingly, Espinoza’s argument is foreclosed.   The

judgment is AFFIRMED.